          Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 1 of 11




 1                                                                The Honorable John C. Coughenour

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
      E.K. and A.O., IN THEIR CAPACITY AS                  CASE NO. C20-1594-JCC
10    PARENTS AND GUARDIANS OF MINOR
      STUDENTS D.O. AND J.O.,                              STIPULATED PROTECTIVE ORDER
11
                              Plaintiffs,
12              v.
13    NOOKSACK VALLEY SCHOOL DISTRICT,
14
                             Defendant.
15

16

17   1.     PURPOSES AND LIMITATIONS

18          Discovery in this action is likely to involve production of confidential, proprietary, or

19   private information for which special protection may be warranted. Accordingly, the parties

20   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

21   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

22   protection on all disclosures or responses to discovery, the protection it affords from public

23   disclosure and use extends only to the limited information or items that are entitled to confidential

24

25    STIPULATED PROTECTIVE ORDER- 1                                            Cedar Law PLLC
                                                                                113 Cherry St. PMB 96563
                                                                                 Seattle, WA 98104-2205
26                                                                               120 N. 50th Ave. Suite B
                                                                                   Yakima, WA 98908
          Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 2 of 11




 1
     treatment under the applicable legal principles, and it does not presumptively entitle parties to
 2
     file confidential information under seal.
 3
     2.      “CONFIDENTIAL” MATERIAL
 4           “Confidential” material shall include the following documents and tangible things
 5   produced or otherwise exchanged:
 6                   (a)    All medical and mental health records of the Plaintiffs that would
 7    otherwise be confidential under the Health Insurance Portability and Accountability Act of
 8    1996(HIPAA), including medical and mental health records generated through the course of this
 9    litigation;
10                   (b)    All educational records of D.O. and J.O. that would otherwise be

11    confidential under the Family Education Records Privacy Act, Family Education Records

12    Privacy Act (FERPA);

13                   (c)    All records from the Department of Children Youth and Families and/or

14    law enforcement related to any complaints regarding the Plaintiffs;

15                   (d)    All records that include the social security numbers of the Plaintiffs;

16                   (e)    All records that contain private financial information of the Plaintiffs,

      including bank account information; and
17
                     (f)    Any records or communication maintained by the Defendant about the
18
      Plaintiffs that contain information about other Nooksack Valley School District Students that
19
      would not be subject to disclosure to third parties under either FERPA or the Washington Public
20
      Records Act, Chapter 42.56 of the Revised Code of Washington; and
21
                     (g)    Any portions of personnel files (as that term is used in Revised Code of
22
      Washington Sections 49.12.240 through 49.12.260) of current or former District staff that would
23

24

25    STIPULATED PROTECTIVE ORDER- 2                                           Cedar Law PLLC
                                                                              113 Cherry St. PMB 96563
                                                                               Seattle, WA 98104-2205
26                                                                             120 N. 50th Ave. Suite B
                                                                                 Yakima, WA 98908
          Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 3 of 11




 1
      not be subject to disclosure to third parties under the Washington Public Records Act, Chapter
 2
      42.56 of the Revised Code of Washington.
 3
     3.     SCOPE
 4          The protections conferred by this agreement cover not only confidential material (as
 5   defined above), but also (1) any information copied or extracted from confidential material; (2)
 6   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 7   conversations, or presentations by parties or their counsel that might reveal confidential material.
 8          However, the protections conferred by this agreement do not cover information that is in
 9   the public domain or becomes part of the public domain through trial or otherwise.
10   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

11          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

12   or produced by another party or by a non-party in connection with this case only for prosecuting,

13   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

14   the categories of persons and under the conditions described in this agreement. Confidential

15   material must be stored and maintained by a receiving party at a location and in a secure manner

16   that ensures that access is limited to the persons authorized under this agreement.

            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
17
     ordered by the court or permitted in writing by the designating party, a receiving party may
18
     disclose any confidential material only to:
19
                    (a)     the receiving party’s counsel of record in this action, as well as employees
20
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
21
                    (b)     the officers, directors, and employees (including in house counsel) of the
22
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
23

24

25    STIPULATED PROTECTIVE ORDER- 3                                            Cedar Law PLLC
                                                                               113 Cherry St. PMB 96563
                                                                                Seattle, WA 98104-2205
26                                                                              120 N. 50th Ave. Suite B
                                                                                  Yakima, WA 98908
           Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 4 of 11




 1
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 2
     designated;
 3
                    (c)      experts and consultants to whom disclosure is reasonably necessary for
 4   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 5   A);
 6                  (d)      the court, court personnel, and court reporters and their staff;
 7                  (e)      copy or imaging services retained by counsel to assist in the duplication
 8   of confidential material, provided that counsel for the party retaining the copy or imaging service
 9   instructs the service not to disclose any confidential material to third parties and to immediately
10   return all originals and copies of any confidential material;

11                  (f)      during their depositions, witnesses in the action to whom disclosure is

12   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

13   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

14   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

15   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

16   under this agreement;

                    (g)      the author or recipient of a document containing the information or a
17
     custodian or other person who otherwise possessed or knew the information.
18
             4.3    Filing Confidential Material. Before filing confidential material or discussing or
19
     referencing such material in court filings, the filing party shall confer with the designating party,
20
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
21
     remove the confidential designation, whether the document can be redacted, or whether a motion
22
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
23

24

25    STIPULATED PROTECTIVE ORDER- 4                                             Cedar Law PLLC
                                                                                113 Cherry St. PMB 96563
                                                                                 Seattle, WA 98104-2205
26                                                                               120 N. 50th Ave. Suite B
                                                                                   Yakima, WA 98908
          Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 5 of 11




 1
     designating party must identify the basis for sealing the specific confidential information at issue,
 2
     and the filing party shall include this basis in its motion to seal, along with any objection to
 3
     sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
 4   followed and the standards that will be applied when a party seeks permission from the court to
 5   file material under seal. A party who seeks to maintain the confidentiality of its information must
 6   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
 7   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
 8   accordance with the strong presumption of public access to the Court’s files.
 9   5.     DESIGNATING PROTECTED MATERIAL
10          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

11   or non-party that designates information or items for protection under this agreement must take

12   care to limit any such designation to specific material that qualifies under the appropriate

13   standards. The designating party must designate for protection only those parts of material,

14   documents, items, or oral or written communications that qualify, so that other portions of the

15   material, documents, items, or communications for which protection is not warranted are not

16   swept unjustifiably within the ambit of this agreement.

            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
17
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
18
     unnecessarily encumber or delay the case development process or to impose unnecessary
19
     expenses and burdens on other parties) expose the designating party to sanctions.
20
            If it comes to a designating party’s attention that information or items that it designated
21
     for protection do not qualify for protection, the designating party must promptly notify all other
22
     parties that it is withdrawing the mistaken designation.
23

24

25    STIPULATED PROTECTIVE ORDER- 5                                             Cedar Law PLLC
                                                                                113 Cherry St. PMB 96563
                                                                                 Seattle, WA 98104-2205
26                                                                               120 N. 50th Ave. Suite B
                                                                                   Yakima, WA 98908
         Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 6 of 11




 1
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
 2
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 3
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
 4   be clearly so designated before or when the material is disclosed or produced.
 5                  (a)     Information in documentary form: (e.g., paper or electronic documents
 6   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
 7   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
 8   contains confidential material. If only a portion or portions of the material on a page qualifies for
 9   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
10   appropriate markings in the margins).

11                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

12   and any participating non-parties must identify on the record, during the deposition or other

13   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

14   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

15   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

16   transcript, or exhibits thereto, as confidential.     If a party or non-party desires to protect

     confidential information at trial, the issue should be addressed during the pre-trial conference.
17
                    (c)     Other tangible items: the producing party must affix in a prominent place
18
     on the exterior of the container or containers in which the information or item is stored the word
19
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
20
     the producing party, to the extent practicable, shall identify the protected portion(s).
21
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
22
     designate qualified information or items does not, standing alone, waive the designating party’s
23

24

25    STIPULATED PROTECTIVE ORDER- 6                                            Cedar Law PLLC
                                                                                113 Cherry St. PMB 96563
                                                                                 Seattle, WA 98104-2205
26                                                                               120 N. 50th Ave. Suite B
                                                                                   Yakima, WA 98908
          Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 7 of 11




 1
     right to secure protection under this agreement for such material. Upon timely correction of a
 2
     designation, the receiving party must make reasonable efforts to ensure that the material is treated
 3
     in accordance with the provisions of this agreement.
 4   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 5          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 6   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 9   challenge a confidentiality designation by electing not to mount a challenge promptly after the
10   original designation is disclosed.

11          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

12   regarding confidential designations without court involvement. Any motion regarding

13   confidential designations or for a protective order must include a certification, in the motion or

14   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

15   conference with other affected parties in an effort to resolve the dispute without court action. The

16   certification must list the date, manner, and participants to the conference. A good faith effort to

     confer requires a face-to-face meeting or a telephone conference.
17
            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
18
     intervention, the designating party may file and serve a motion to retain confidentiality under
19
     Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
20
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
21
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
22

23

24

25    STIPULATED PROTECTIVE ORDER- 7                                            Cedar Law PLLC
                                                                               113 Cherry St. PMB 96563
                                                                                Seattle, WA 98104-2205
26                                                                              120 N. 50th Ave. Suite B
                                                                                  Yakima, WA 98908
          Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 8 of 11




 1
     other parties) may expose the challenging party to sanctions. All parties shall continue to
 2
     maintain the material in question as confidential until the court rules on the challenge.
 3
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 4   LITIGATION
 5           If a party is served with a subpoena or a court order issued in other litigation that compels
 6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 7   must:
 8                  (a)     promptly notify the designating party in writing and include a copy of the
 9   subpoena or court order;
10                  (b)     promptly notify in writing the party who caused the subpoena or order to

11   issue in the other litigation that some or all of the material covered by the subpoena or order is

12   subject to this agreement. Such notification shall include a copy of this agreement; and

13                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

14   by the designating party whose confidential material may be affected.

15   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

     material to any person or in any circumstance not authorized under this agreement, the receiving
17
     party must immediately (a) notify in writing the designating party of the unauthorized
18
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
19
     (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
20
     this agreement, and (d) request that such person or persons execute the “Acknowledgment and
21
     Agreement to Be Bound” that is attached hereto as Exhibit A.
22

23

24

25    STIPULATED PROTECTIVE ORDER- 8                                            Cedar Law PLLC
                                                                                113 Cherry St. PMB 96563
                                                                                 Seattle, WA 98104-2205
26                                                                               120 N. 50th Ave. Suite B
                                                                                   Yakima, WA 98908
           Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 9 of 11




 1
     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 2
     MATERIAL
 3
             When a producing party gives notice to receiving parties that certain inadvertently
 4   produced material is subject to a claim of privilege or other protection, the obligations of the
 5   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
 6   provision is not intended to modify whatever procedure may be established in an e-discovery
 7   order or agreement that provides for production without prior privilege review. The parties agree
 8   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 9   10.     NON-TERMINATION AND RETURN OF DOCUMENTS
10           Within 60 days after the termination of this action, including all appeals, each receiving

11   party must return all confidential material to the producing party, including all copies, extracts

12   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

13   destruction.

14           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

15   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

16   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

     work product, even if such materials contain confidential material.
17
             The confidentiality obligations imposed by this agreement shall remain in effect until a
18
     designating party agrees otherwise in writing or a court orders otherwise.
19

20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

21
                                                   s/Shannon McMinimee
22                                                 Shannon McMinimee, WSBA #34471
                                                   Lara Hruska, WSBA #41612
23                                                 Whitney Hill, WSBA #53715
24

25    STIPULATED PROTECTIVE ORDER- 9                                          Cedar Law PLLC
                                                                              113 Cherry St. PMB 96563
                                                                               Seattle, WA 98104-2205
26                                                                             120 N. 50th Ave. Suite B
                                                                                 Yakima, WA 98908
        Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 10 of 11




 1                                                Cedar Law PLLC
                                                  113 Cherry St., PMB 96563,
 2                                                Seattle, WA 98104-2205
                                                  shannon@cedarlawpllc.com
 3
                                                  lara@cedarlawpllc.com
 4                                                whitney@cedarlawpllc.com
                                                  Counsel for the Plaintiffs
 5
                                                  s/Samuel Chalfant
 6                                                Samuel Chalfant, WSBA #46080
                                                  David Hokit, WSBA #13512
 7                                                Curran Law Firm
                                                  555 West Smith Street
 8                                                Kent, WA, 98032
 9
                                                  schalfant@curranfirm.com
                                                  dhokit@curranfirm.com
10                                                Counsel for Defendant

11
            PURSUANT TO STIPULATION, IT IS SO ORDERED
12
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
13
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
14   or state proceeding, constitute a waiver by the producing party of any privilege applicable to
15   those documents, including the attorney-client privilege, attorney work-product protection, or
16   any other privilege or protection recognized by law.
17

18   DATED this 11th day of August 2021.
19




                                                            A
20

21

22
                                                            The Honorable John C. Coughenour
23                                                          United States District Court Judge
24

25    STIPULATED PROTECTIVE ORDER- 10                                         Cedar Law PLLC
                                                                             113 Cherry St. PMB 96563
                                                                              Seattle, WA 98104-2205
26                                                                            120 N. 50th Ave. Suite B
                                                                                Yakima, WA 98908
         Case 2:20-cv-01594-JCC Document 29 Filed 08/11/21 Page 11 of 11




 1
                                    EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
             I,    __________________________________________________________________
 4
     [print or type full name], of _____________________________________________________
 5
     _______________________[print or type full address], declare under penalty of perjury that I
 6
     have read in its entirety and understand the Stipulated Protective Order that was issued by the
 7
     United States District Court for the Western District of Washington on ____________________
 8
     in the case of E.K. et al v. Nooksack Valley School District et al, 2:20-cv-01594-JCC.
 9
             I agree to comply with and to be bound by all the terms of this Stipulated Protective
10
     Order and I understand and acknowledge that failure to so comply could expose me to sanctions
11
     and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12
     manner any information or item that is subject to this Stipulated Protective Order to any person
13
     or entity except in strict compliance with the provisions of this Order.
14
             I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this action.
17   Date:
18   City and State where sworn and signed:
19   Printed name:
20   Signature:
21

22

23

24

25    STIPULATED PROTECTIVE ORDER- 11                                           Cedar Law PLLC
                                                                                113 Cherry St. PMB 96563
                                                                                 Seattle, WA 98104-2205
26                                                                               120 N. 50th Ave. Suite B
                                                                                   Yakima, WA 98908
